Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 12/6/2021 in response to the previous Non-Final Office Action (9/8/2021) is acknowledged and has been entered.
Claims 1-53 are cancelled.
Claims 54-72 are pending.
Claims 57, 66-68, and 70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected/species, there being no allowable generic or linking claim. 
Claims 54-56, 58-65, 69, and 71-72 are under consideration for a method of activating a T-cell expressing BTN1A1 comprising contacting the T-cell in a subject with cancer (elect NSCLC) with an molecule that inhibits binding the BTN1A1 to its ligand GAL-9 (elected).
Rejections/Objection Withdrawn

The objection of Claim 72 is objected to because the claim contains a recitation, sequence of STC810 is withdrawn in view of the claim amendment.

	The rejection Claims 54-56, 58-65, 69, and 71-72 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for 1) T cell expressing BTN1A1 protein and 2) antibodies to BTN1A1 is withdrawn in view of applicant argument and evidence provided.  However the rejection is maintained for lack of description requirement for a molecule inhibiting BTN1A1 binding to activate T cell for treating cancer (see below).



	The rejection of Claim(s) 54-56, 58, 60-65, and 71-72 under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al (WO2017/096051) is withdrawn in view of applicant’s statement for 102(b)(2(C) exception, the claimed invention and reference by Yoo are owned by the same person and assignee.

The rejection of Claims 54-56, 58, 59, 60-65, 69, and 71-72 under 35 U.S.C. 103 as being unpatentable over Yoo et al (WO2017/096051) in view of Paliard et al (J Immunol 141:849-855 1988) is withdrawn in view of applicant’s statement for 102(b)(2(C) exception, the claimed invention and reference by Yoo are owned by the same person and assignee.
	
The Office appreciates applicant’s correction for the typographic error made in the rejection for the cited reference, WO2017/096052, which should be corrected as WO2017/096051.

The arguments are moot in view of withdrawals of the rejection(s).

Rejections/Objection Maintained

Double Patenting:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


1.	Claims 54-56, 58-65, 69, and 71-72 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 87 and 94 (cancelled and add new claims 112-149, date 11/15/2021) of copending Application No. 16/618042.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of activating T cell and treating cancer comprising contacting or administering an antibody to BTN1A.

2.	Claims 54-56, 58-65, 69, and 71-72 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 10, 13, 16,  20, 23, 27, 30, 33-35, 40 and 75 of copending Application No 16/618050.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of treating cancer by activating T cell comprising contacting or administering an antibody to BTN1A1.

On page 12, applicant request the Office hold the provisional ODP rejections in abeyance until the allowable subject matter is established.

Rejection Maintained and Response to Arguments

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written description: a molecule inhibiting BTN1A1 binding to its ligand for treating cancer
Since the part of the rejection has been withdrawn, the rejection has been modified as follows:

Claims 54-56, 58-65, 69, and 71-72 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to:
A method of activating a T-cell expressing BTN1A1, comprising contacting the T- cell with an effective amount of a molecule, wherein the molecule inhibits binding of the BTN1A1 to a BTN1A1 ligand thereby activating the T-cell, and wherein the BTN1A1 ligand is GAL-1, GAL-9 (elected), NRP-2, or BTLA, wherein 
T cell is in a subject having cancer including NSCLC, and wherein the cancer is resistant to PD-1 therapy…..

Thus, the claimed method encompass a method of using a molecule to activate T-cell for treating a cancer.
The specification teaches BTN1A1 protein that has function involved in immune system and cancer growth (background, [0004]+). The specification provides numerous references of making antibody against BTN1A1 used for inhibiting the interaction 
The application although refers a few references teaching antibodies to BTN1A1 and antibodies to BTN1A1 ligand (see applicant’s argument on page 6-9), the specification does not teach any molecule other than antibody or reduce to practice of using any molecule to perform the function as claimed. 
One skilled in the art would understand that “molecule” is broad term that includes wide ranges structurally and functionally different chemical and biological compounds that are existing in nature or synthetic forms. While the instant applications merely provides antibodies, but not any other molecules.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. 
The instant specification fails to provide sufficient descriptive information in a molecule having inhibitory function of interaction BTN1A1 to its ligand, and not clear description of a method of activating T cell by inhibiting such interaction, thereby to treat 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed structure(s) and functional attribute(s) of the encompassed antibody/inhibitor used in the method as claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF' s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, the claimed method as well as a molecule used in the method does not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm
`

Response to applicant’s argument:

	The first and second points applicant argued (page 6-8) are moot since this part of rejection is withdrawn as mentioned above.

	On page 8-9, applicant argues that the method is examined to activating T cell expressing BTN1A1 in a subject who has cancer, not a method of treating a cancer.  
In response, one skilled in the art would understand that activating T cell in a subject having a cancer will result in the cancer cells killed by the activated T cell. The purpose of activating T cell in a cancer bearing subject is to treat the subject by eliminating the cancer cells with the activated T cells.  The claims are not directly reciting “treating a cancer in a subject”, but the purpose and result are the same.  The claims and specification do not teach activating T cells in the claimed method for other purposes than treating cancer. The Office apologizes the clarity of phrase/sentences used in the rejection. 

Conclusion
No claim is allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/LEI YAO/           Primary Examiner, Art Unit 1642